PER CURIAM.
Sua sponte, we dismiss this appeal since appellant has neglected a clear point of entry to Section 120.56 proceedings by filing a rule challenge before the Division of Administrative Hearings as required by Section 120.56(2), Florida Statutes (1979). See Krestview Nursing Home v. Dept. of Health, 381 So.2d 240 (Fla. 1st DCA 1979). Compare June Rice and Stephen Dudley Stitt v. Department of Health and Rehabilitative Services, 386 So.2d 844 (Fla. 1st DCA 1980).
The appeal is dismissed without prejudice to appellant’s right to initiate an administrative rule challenge proceeding under Section 120.56.
DISMISSED.
ERVIN and SHAW, JJ., and MELVIN, WOODROW M. (Retired), Associate Judge, concur.